Citation Nr: 1742712	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for bilateral pes planus.

4. Entitlement to service connection for a left ankle degenerative arthritis (claimed left ankle disability).

5. Entitlement to service connection for right and left foot equinus deformities.

6. Entitlement to service connection for bilateral plantar fasciitis.

7. Entitlement to service connection for rheumatoid arthritis.

8. Entitlement to a rating in excess of 50 percent for migraine headaches.

9. Entitlement to a rating in excess of 10 percent for bilateral hallus valgus with degenerative joint disease for the period prior to September 11, 2015. 

10. Entitlement to a rating in excess of 10 percent for right foot hallux valgus with degenerative joint disease for the period from September 11, 2015. 

11. Entitlement to a rating in excess of 10 percent for left foot hallux valgus with degenerative joint disease for the period from September 11, 2015. 

12. Entitlement to a rating in excess of 10 percent for status post hiatal hernia repair scar.

13. Entitlement to a compensable rating for right elbow scar.

14. Entitlement to a compensable rating for neck scar (residuals of thyroidectomy).

15. Entitlement to a compensable rating for right ankle scar. 

16. Entitlement to a rating in excess of 10 percent for lattice degeneration of the left eye.

17. Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss disability.   

18. Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

19. Entitlement to a compensable rating for thyroid nodule.

20. Entitlement to a rating in excess of 50 percent for dysthymic disorder.

21. Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD), esophagitis and peptic stricture status post hiatal hernia repair with ventral hernia.

22. Entitlement to a compensable rating for hemorrhoids.

23. Entitlement to a rating in excess of 10 percent for hypertension.

24. Entitlement to a compensable rating for right elbow olecranon spur status post excision of bony osteophyte.

25. Entitlement to a compensable rating for exercise induced muscle cramps of unknown etiology.

26. Entitlement to a compensable rating for erectile dysfunction.

27. Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right ankle.

28. Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU).

29. Entitlement to a temporary total evaluation for a service-connected disorder requiring convalescence in April 2012.

30. Entitlement to a higher rate of special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Ryan A. Spencer, Attorney (Marcari, Russotto, Spencer and Balaban)


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, May 2012 and September 2012 rating decisions issued by the RO. 

In May 2017, the Veteran testified in a video-conference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

During the pendency of the appeal, a February 2017 rating decision assigned separate 10 percent ratings for the hallux valgus of the right and left feet, respectively (previously they were evaluated together). When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993). 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran is represented by counsel and was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a June 2002 rating decision, the Agency of Original Jurisdiction (AOJ) declined to reopen a previously denied claim of service connection for bilateral pes planus; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The evidence added to the claims files subsequent to the June 2002 rating decision relates to an unestablished fact necessary to substantiate and is not cumulative or redundant of that previously considered. 

3. In a June 2002 rating decision, the AOJ denied a claim of service connection for a left ankle disability; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

4. The evidence added to the claims files subsequent to the June 2002 rating decision relates to an unestablished fact necessary to substantiate and is not cumulative or redundant of that previously considered. 

5. The Veteran's preexisting bilateral pes planus is not shown to have undergone a permanent increase in severity beyond natural progression by an injury sustained during a period of active service.

6. The Veteran's current right and left foot equinus deformities onset during his period of service.

7. The Veteran's current left ankle degenerative arthritis is as likely as not due to his service-connected right and left foot equinus deformities.

8. The Veteran's current bilateral plantar fasciitis onset during his period of service.

9. The Veteran's current rheumatoid arthritis is not attributable to disease or injury sustained during his period of service and was not manifest within one year of separation from service. 

10. The Veteran is in receipt of the maximum schedular evaluation for migraine headaches.

11. For the period prior to September 11, 2015, chronic and persistent symptoms of right foot hallux valgus are demonstrated, more nearly approximating severe symptoms of unilateral hallux valgus.

12. For the period prior to September 11, 2015, chronic and persistent symptoms of left foot hallux valgus are demonstrated, more nearly approximating severe symptoms of unilateral hallux valgus.

13. As a result of this decision, the Veteran is in receipt of the maximum schedular evaluation for unilateral hallux valgus.

14. The status post hiatal hernia repair scar is superficial and not painful or unstable and at most covers a total area of 24 cm by 2.5 cm.  

15. The right elbow scar is linear, superficial and not painful or unstable and at most measured 4 cm long.  

16. The neck scar is superficial and not painful or unstable and at most covers a total area of 12 cm by.1 cm.  

17. The right ankle scar is linear, superficial and not painful or unstable and at most measured 6.5 cm.  

18. The service-connected lattice degeneration of the left eye was not productive of visual field defect or decrease in visual acuity or other visual impairment; he did not experience any incapacitating episodes attributable to his eye disability. 

19. The February 2012 audiometry examination reflected Level IV hearing for the right ear and Level IV hearing for the left ear.

20. An increased rating higher than 10 percent is not assignable for service-connected tinnitus in accordance with the provisions of Diagnostic Code 6260.  

21. The service-connected thyroid nodule status post thyroidectomy does not result in any sequela.

22. The symptoms of the Veteran's dysthymic disorder are indicative of no greater than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

23. The Veteran's GERD, esophagitis and peptic stricture status post hiatal hernia repair with ventral hernia is characterized by infrequent episodes of epigastric distress, reflux, regurgitation substernal arm or shoulder pain and asymptomatic stricture. Persistently recurrent epigastric distress with dysphagia and pyrosis and symptoms productive of considerable impairment of health is not demonstrated.

24. The Veteran's external hemorrhoids are small or moderate and reducible.

25. The Veteran's hypertension requires continuous medication for control. His hypertension is not shown to be productive of diastolic pressure readings that are predominantly 110 or more, or systolic pressure predominantly 200 or more.

26. The Veteran has full range of motion of the right elbow with no additional limitation in range of motion with repetitive use and no ankylosis, flail joint, joint fracture and/or impairment of supination or pronation.

27. The Veteran has no manifestations of exercise induced muscle cramps

28. A compensable rating for erectile dysfunction is not contemplated by the rating criteria. The Veteran is in receipt of special monthly compensation for loss of use of a creative organ due to his erectile dysfunction. 

29. At most, the Veteran had right ankle ankylosis in good weight-bearing position.

30. The Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background from April 1, 2012.

31. As the Board is granting entitlement to a TDIU from April 1, 2012, there is no longer a controversy regarding the issue of entitlement to a temporary total evaluation based on the need for convalescence from April 2012.

32. The Veteran has been awarded entitlement to SMC under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350 (a) (2016) for loss of use of a creative organ.


CONCLUSIONS OF LAW

1. The June 2002 rating decision that declined to reopen a claim of service connection for bilateral pes planus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. The evidence received subsequent to the June 2002 decision declining to reopen a claim of service connection for bilateral pes planus is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3. The June 2002 rating decision that denied service connection for a left ankle disability is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

4. The evidence received subsequent to the June 2002 rating decision denying service connection for a left ankle disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

5. The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

6. The criteria for service connection for right and left foot equinus deformities are met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

7. The criteria for service connection for left ankle degenerative arthritis are met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

8. The criteria for service connection for bilateral plantar fasciitis are met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

9. The criteria for service connection for rheumatoid arthritis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

10. The criteria for a rating in excess of 50 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

11. For the period prior to September 11, 2015, the criteria for the assignment of a separate 10 percent rating, but not higher, for right foot hallux valgus have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2016).

12. For the period prior to September 11, 2015, the criteria for the assignment of a separate 10 percent rating, but not higher, for left foot hallux valgus have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2016).

13. The criteria for ratings in excess of 10 percent for right and left foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2016).

14. The criteria for a rating in excess of 10 percent for status post hiatal hernia repair scar are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7801 (2016).

15. The criteria for a compensable rating for right elbow scar are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2016).

16. The criteria for a compensable rating for neck scar (residuals of thyroidectomy) are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2016).

17. The criteria for a compensable rating for right ankle scar are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2016).

18. The criteria for a rating in excess of 10 percent for lattice degeneration of the left eye are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, Diagnostic Code 6011 (2016).

19. The criteria for a rating in excess of 10 percent for the service-connected bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2016).

20. The claim for an increased rating higher than 10 percent for service-connected tinnitus must be denied by law. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

21. The criteria for a compensable rating for thyroid nodule are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7902 (2016).

22. The criteria for a rating in excess of 50 percent for dysthymic disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9433 (2016). 

23. The criteria for a rating in excess of 10 percent rating for GERD, esophagitis and peptic stricture status post hiatal hernia repair with ventral hernia are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7346 (2016).

24. The criteria for a compensable rating for the service-connected hemorrhoids are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).

25. The criteria for a rating in excess of 10 percent for hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.104 Diagnostic Code 7101 (2016).

26. The criteria for a compensable rating for right elbow olecranon spur status post excision of bony osteophyte have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5015, 5209 (2016).

27. The criteria for a compensable rating for exercise induced muscle cramps have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71(a), Diagnostic Code 5002, 5009 (2016).

28. The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115(b), Diagnostic Code 7522 (2016).

29. The criteria for a rating in excess of 10 percent for degenerative arthritis of the right ankle have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5010, 5271 (2016).

30. The criteria for the assignment of a TDIU rating from April 1, 2012 are met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).

31. The issue of entitlement to a temporary total evaluation based on the need for convalescence from April 2012 is moot. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).

32. An increase in SMC based on the loss of use of a creative organ is not warranted as a matter of law. 38 U.S.C.A. § 1114 (k) (West 2014); 38 U.S.C.A. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Claims by New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO declined to reopen the Veteran's claim of service connection for bilateral pes planus and denied his claim of service connection for a left ankle disability in the June 2002 rating decision. With regard to the application to reopen a claim of service connection for bilateral pes planus, the RO found that the additional evidence was essentially duplicative of previously considered evidence and merely cumulative or redundant (i.e., the evidence failed to show aggravation of the preexisting pes planus during the Veteran's period of service). Regarding the left ankle disability, the RO found although there was treatment in service for a left ankle disorder, there was no evidence that the current left ankle disability was related thereto (i.e., the evidence did not show the current left ankle disability was related to disease or injury sustained in service). 

The evidence of record in June 2002 included various post service treatment records and those dated from February 2000 to October 2001, a March 2002 surgical report am the report of April 2002 VA fee-basis examination. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the June 2002 rating decision became final. 38 C.F.R. § 20.1103. 

In July and August 2011, the Veteran requested that his claims be reopened. The evidence received since the June 2002 rating decision includes VA and private treatment records documenting treatment for bilateral feet and ankle disabilities and various lay statements submitted by the Veteran asserting that he his bilateral pes planus was aggravated during his period of service and that he has a current left ankle disability that onset due to event or incident of his period of service. 

A December 2010 private treatment record reflects the Veteran's complaint of bilateral left foot and ankle discomfort. On examination, the assessment was bilateral ankle and foot pain which has multiple etiologies, including congenital pes planus, progressive navicular dysfunction, posterior tibialis tendon dysfunction, worsening osteoarthrosis and osteophytic growth over the right ankle with stable osteoarthrosis of the left.

A March 2011 private treatment record reflects that the Veteran received treatment for pain and discomfort associated with both feet. On examination, the diagnoses were advanced hindfoot and midfoot arthritis with secondary posterior tibial dysfunction and possible subtalar joint coalition.

An April 2011 private treatment record documents diagnoses of rigid flat foot deformity, bilaterally and tarsal coalition, right. The podiatrist explained that the Veteran was born with or developed a tarsal coalition as a child, and developed a more rigid flatfoot deformity. The podiatrist concluded that the Veteran's period of service, while not causative in nature, probably exacerbated the development of arthritis and pain. 

A September 2011 private treatment record reflects diagnoses of degenerative osteoarthritis of the feet and flat foot. The May 2012 Report of VA examination documents diagnoses of bilateral equinus deformity and bilateral plantar fasciitis. The Veteran reported that his left ankle disability onset prior to service but that during service and after he complained of severe pain and swelling around his ankle joints on a daily basis. The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that the Veteran's bilateral equinus deformity was a congenital disorder and that with increased activity and range of motion around the ankle joint, degenerative arthritis develop. Further, equinus deformity can lead to development of plantar fasciitis.

In a July 2012 VA examination addendum, the examiner opined that the Veteran's preexisting bilateral pes planus was not aggravated beyond natural progression by an in-service injury, event or illness. The examiner explained that review of evidence of record showed that there was no injury, event or illness in service that aggravated the Veteran's pes planus beyond its natural progression.
 
This additional evidence is not cumulative in nature. Further, the April 2011 private treatment report indicates his disabilities could have been aggravated during the Veteran's period of service. An etiological relationship between current disability and disease or injury sustained during a period of service had not been established previously. This evidence relates to an unestablished fact necessary to substantiate the claim and is more than cumulative or redundant of that previously considered. New and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for bilateral pes planus and a left ankle disability. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. 
§ 1111. 

The term "noted" denotes only such conditions that are recorded in examination reports. The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability. Determinations of whether a condition existed pre-service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof. 38 C.F.R. § 3.304(b)(1).  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service. The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306. 

In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability. Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The September 1980 service enlistment examination reflects that clinical evaluation of the feet was abnormal. Pes planus, one degree was documented. A June 1982 service treatment record documents the Veteran's complaint of cramping in both feet while playing basketball. On examination, the assessment was flat feet. The Veteran was referred for arch supports. A May 1987 service treatment record documents the Veteran's report that he twisted his left ankle playing basketball. He complained of pain and swelling in the left ankle. On examination the diagnosis was left ankle sprain (probable tear of ligaments).

A January 1994 service treatment record documents a request that orthotics be fabricated for the Veteran.

The February 1994 Medical Board Evaluation report documents the Veteran's complaint of bilateral foot pain that had been manifested for many years. The Veteran had undergone multiple forms of non-surgical treatment, to include profiles and orthosis, none of which had provided significant relief. The Veteran complained of pain with standing and walking and he was wearing arch supports that did not provided significant help.

On examination, the diagnoses were flexible pes valgal planus of both feet that existed prior to service and plantar fasciitis of both feet; hallux abductovalgus deformities of both feet; and, equinus deformities of both ankles secondary to the flexible pes valgal planus of both feet. The examiner noted that the Veteran was unable to perform his duties without significant limitations and was effectively at the end of non-surgical therapy. The examiner concluded that even surgical therapy most likely would not help the Veteran significantly enough to function fully as a soldier. The Veteran was recommended to the Physical Evaluation Board for a determination of fitness. The examiner concluded that the pes valgal planus was congenital and existed prior to service but that the secondary plantar fasciitis, hallux abductovalgus deformities and equinus deformities "may be considered line of duty."

An April 1994 service treatment record documents the Veteran's complaint of bilateral foot pain. On examination, the assessment was pes planus. 

The September 1994 Report of VA examination documents the Veteran's complaint of a 10-year history of gradually worsening pain in the feet. The Veteran reported that he experienced pain if he walked further than three blocks, stood longer than 20 minutes or after activity on a daily basis.  X-ray findings of the feet showed mild hallux valgus and minor degenerative joint disease (DJD) of the first metatarsophalangeal (MTP) joints with old trauma to the right talus. Diagnoses of the feet were pes planus and hallux valgus with minor DJD of the first MTP joints.

A September 2001 statement from the Veteran's treating podiatrist notes that the Veteran has had problems with his feet for an extended period of time. The podiatrist noted that the Veteran had flatfoot conditions prior to his entry into service, which the Veteran reported worsening while he performed physical training exercises. The Veteran also reported sustaining five to six ankle sprains during his period of service, including an instance of left ankle sprain.

The podiatrist summarized that the Veteran had lifelong pes planus with ankle equinus and at least five to six reported ankle sprains. The podiatrist concluded that repetitive ankle sprains, athletic activity and physical training most likely perpetuated further changes of a degenerative nature that persisted.

An April 2002 Report of VA fee-basis examination documents the Veteran's report that he developed arthritis of the left ankle gradually over the years related to favoring his right ankle as well as from sports related activities such as racquetball and running. The Veteran reported that his arthritis became so severe that he required "MBA arthrodesis." He reported that subsequent to the procedure he felt "100 percent better" and that he did not have chronic daily left ankle pain but he did complain of a minor degree of soreness. 

The Veteran reported that walking and standing usually aggravated his ankle pain but he reported that subsequent to the surgical procedure he had obtained significant relief from his previous symptoms. He complained of mild soreness with no weakness, stiffness, swelling, fatigue or lack of endurance. He described the severity of the pain as mild and was still convalescing from his surgery. On examination, the diagnosis was postoperative arthrodesis of the left ankle.

The August 2007 Report of VA fee-basis examination reflects that pes planus was demonstrated on examination. The examiner noted the Veteran experienced bilateral pes planus and that the bilateral pes planus was an incidental finding and not a progression of any other established foot condition.

A May 2008 statement from the Veteran's treating podiatrist reports that the Veteran has the following feet and ankle disabilities: tinea pedis and onychomycosis, arthritis of the ankles and feet and bilateral tarsal tunnel syndrome with denervation of the medial and lateral plantar nerves.

A January 2009 VA podiatry consult record documents the Veteran's complaint of pain in both ankles. The Veteran stated that he underwent left ankle surgery approximately seven years earlier. He reported since that time the pain has gradually worsened. He complained of a constant, shooting pain that was worse when he wore boots or dress shoes or with prolonged standing or walking. He rated the severity of the pain a 10 out of 10. On examination, the assessments were left foot pain, status post "MBA placement;" "RA" (rheumatoid arthritis); and, bilateral tarsal tunnel.

A December 2010 private podiatry treatment record documents the Veteran's complaint of "bilateral left foot and ankle discomfort." Physical examination showed that he had range of motion difficulty with dorsiflexion and plantar flexion, right worse than left. He demonstrated significant over pronation bilaterally with tenderness over the navicular bones with callus formation over the right navicular bone as it had dropped to the floor. He had some tenderness and impingement signs over the lateral compartment of the ankle. He had a slightly antalgic, over pronated gait on examination.

X-ray findings of the ankles showed significant osteophytic growth that had progressed over the anterior ankle joint on lateral view. However, overall, the joint space appeared to be intact with no significant bone on bone changes, loss of articular cartilage or osteochondral injury over the ankle joint. The assessment was bilateral ankle and foot pain with multiple etiologies, including congenital pes planus, progressive navicular dysfunction, posterior tibialis tendon dysfunction, worsening osteoarthrosis and osteophytic growth over the right ankle with stable osteoarthrosis of the left.

A March 2011 private podiatry treatment record reflects that the Veteran was referred for treatment due to pain and discomfort associated with both feet. Physical examination showed that he experienced point tenderness overlying the sinus tarsi of both feet. He demonstrated limited hindfoot and midfoot range of motion and had significant collapse of the medial longitudinal arch with heel valgus and forefoot abduction. He was able to perform bilateral heel raise tests but experienced pain related thereto.  He had an apropulsive and antalgic gait. X-ray findings showed severe osteoarthritis of the metatarsal joint and subtalar joint of both feet. The assessments were advanced hindfoot and midfoot arthritis with secondary posterior tibial dysfunction and possible subtalar joint coalition. 

An April 2011 private podiatry treatment record reflects that the Veteran received follow-up care for bilateral foot and ankle pain. Physical examination showed that the Veteran continued to experience tenderness overlying the sinus tarsi and subtalar joint and continued to experience forefoot and hindfoot deformity secondary to a depressed medial longitudinal arch and rigid range of motion. The assessment was rigid bilateral flatfoot deformity and right tarsal coalition. The podiatrist noted that the Veteran was probably born with or developed a tarsal coalition as a child, whereupon he developed a more rigid flatfoot deformity. The podiatrist opined that the Veteran's time in service was not the causative factor but probably exacerbated the development of arthritis and pain.

The December 2011 VA fee-basis examination documents the Veteran's complaint that his plantar fasciitis onset in approximately 1993. The Veteran reported that he has experienced problems with his feet and ankles that began during his period of service and has persisted. He complained of constant pain in both feet that traveled to the heel, bottom of his feet and Achilles. He described the pain as a burning, aching, sharp and cramping pain.

Regarding the claimed bilateral equinus deformity, the Veteran complained of a long history of foot problems. He reported that he was diagnosed with bilateral equinus deformity in approximately 1993. He complained of constant ankle pain described as burning, aching, sharp and cramping pain. 

On examination, relevant diagnoses were plantar fasciitis, left foot equinus deformity and right foot equinus deformity. 

The May 2012 Report of VA fee-basis examination reflects diagnoses of bilateral equinus deformity of the foot and bilateral plantar fasciitis. Specific to his left ankle disability, the Veteran reported all left ankle conditions onset prior to his period of service. However, he stated that during service and subsequently, he complained of severe pain and swelling around his ankle joints on a daily basis. It was documented that the Veteran had been diagnosed with severe degenerative arthritis of the ankle joint, right greater than left; plantar fasciitis and equinus deformity of both feet.

Regarding the claimed left ankle disability, the examiner opined that the disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner stated that the Veteran's bilateral equinus deformity was congenital. The examiner explained that over time, with increased activity and range of motion (ROM) around the ankle joint, degenerative arthritis does develop. The examiner observed the Veteran's right ankle joint osteoarthritis was more severe and required fusion surgery, whereas the left ankle joint had only been treated with intermittent steroid injections. The examiner noted that left ankle x-ray findings did not show signs of DJD or bilateral plantar fasciitis which could cause severe pain and limitation secondary to the pain. The examiner concluded that the Veteran's equinus deformity could lead to development of plantar fasciitis.

A July 2012 Report of VA examination reflects the examiner's opinion that the Veteran's pre-existing pes planus deformity was not aggravated beyond its natural progression during his period of service. The examiner explained that review of the evidence of record demonstrated that there was no injury, event or illness that aggravated the Veteran's pes planus beyond its natural progression.

In addition, the examiner opined that the pre-existing bilateral equinus deformity was not aggravated beyond its natural progression during the Veteran's period of service. The examiner explained that review of the evidence of record demonstrated that there was no injury, event or illness that aggravated the Veteran's equinus deformity beyond its natural progression.

The examiner also opined that it was as likely as not that the Veteran's bilateral plantar fasciitis was proximately due to or the result of the bilateral pes planus. To that end, the examiner explained that the February 1994 service Medical Evaluation Board review demonstrated that the bilateral plantar fasciitis was secondary to the pes planus which pre-existed service.

The June 2013 Report of VA examination reflects diagnosis of DJD, both ankles. The severity of the DJD of the ankles is documented but opinion as to etiology, specifically of the left ankle DJD, is not offered. 

Bilateral Pes Planus

Though the Veteran has current bilateral pes planus, the preponderance of the evidence is against a finding of increase in severity of the bilateral pes planus as result of injury sustained during a period of active service. Rather, the most probative evidence shows that the Veteran's pre-existing bilateral pes planus was not aggravated beyond its natural progression due to injury, event or illness during his period of service (See July 2012 VA examination). 

An April 2011 private podiatry treatment record reflects assessment, in pertinent part, of rigid bilateral flatfoot deformity. The podiatrist opined that the Veteran's time in service was not the causative factor but probably exacerbated the development of arthritis and pain. However, the podiatrist's opinion that the Veteran's time in service probably exacerbated development of arthritis and pain is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, this opinion is afforded little probative value.

The more probative opinion is the July 2012 VA examination report where the examiner opined, based on review of all the medical evidence that the Veteran's bilateral pes planus  was less likely than not aggravated during service, explaining that there was no injury event or illness that aggravated the Veteran's bilateral pes planus beyond its natural progression. 

Rheumatoid Arthritis

To the extent that the Veteran has a current diagnosis of rheumatoid arthritis (See January 2009 VA podiatry consult), the preponderance of the evidence is against a finding of a linkage between the onset of rheumatoid arthritis and a period of service. Additionally, there is no evidence of rheumatoid arthritis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Further, there is no demonstration of continuity of symptomatology or evidence of rheumatoid arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran was not afforded a VA examination regarding his claimed rheumatoid arthritis. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no rheumatoid arthritis in service, and that symptoms of any rheumatoid arthritis were not present in service or for many years thereafter, no examination is required.     

The Veteran is not competent to link his bilateral pes planus or claimed rheumatoid arthritis to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to report that he had feet and other joint complaints during his period of service. However, he is a lay person and is not competent to establish that his current bilateral pes planus or rheumatoid arthritis was aggravated or onset during a period of service. The Veteran is not competent to offer an opinion as to etiology of any current bilateral pes planus or rheumatoid arthritis. The question regarding the etiology of such a disability is a complex medical issue that cannot be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claims of entitlement to service connection for bilateral pes planus and rheumatoid arthritis must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Equinus Deformities/Left Ankle Degenerative Arthritis/Plantar Fasciitis

With regard to his claims for entitlement to service connection for right and left foot equinus deformities and bilateral plantar fasciitis, the February Medical Board Evaluation report (service treatment record) documents diagnoses of plantar fasciitis of both feet and equinus deformities of both ankles. Subsequent to service, the December 2011 and May 2012 VA examination reports confirm the diagnoses of right and left foot equinus deformities and bilateral plantar fasciitis. Despite the July 2012 opinion of the VA examiner tending to suggest that these disorders are not related to service or a service-connected disability, the fact remains that the evidence of record shows that these disabilities onset in service and have been continuous since that time. Based upon the facts, service connection for right and left foot equinus deformities and bilateral plantar fasciitis is warranted.

With regard to the left ankle degenerative arthritis, the May 2012 Report of VA fee-basis examination documents the examiner's explanation that with bilateral equinus deformity over time, with increased activity and range of motion (ROM) around the ankle joint, degenerative arthritis does develop. Given that service connection is presently established for right and left foot equinus deformities, the evidence is in relative equipoise in showing that the Veteran has a current left ankle degenerative arthritis which had its clinical onset due to the service-connected right and left foot equinus deformities. 

Reasonable doubt is resolved in the Veteran's favor and service connection for left ankle degenerative arthritis is warranted. The Board expresses no opinion regarding the severity of the disorders. The RO will assign appropriate disability ratings on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Increased Ratings 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, the lumbar spine (low back) disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Migraine Headaches

A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Rating Schedule does not define prostrating. However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster 's New Collegiate Dictionary 999 (11th ed. 2007). "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

Additionally, the term "productive of severe economic adaptability" have not been clearly defined by regulations or by case law. "Productive of" can either have the meaning of producing or capable of producing. Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating. "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability. Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2016). 

The September 2010 report of VA fee-basis examination documents the Veteran's complaint of intense headaches with front and back throbbing head pain. He was able to work during the headaches but required medication. He reported that he experienced daily migraine headaches that lasted approximately three hours. He stated that if his headaches were too severe, he would miss work and that he had missed approximately 10 to 20 days of work per month due to his headaches. During headaches, he would have to lie in bed under the covers so that light could not enter. He was prescribed Gabapentin for his headaches. On examination diagnosis was migraine headaches.

The February 2012 Report of VA examination reflects diagnosis of migraine headaches. The Veteran was prescribed Naproxen for his headaches. Symptoms of headache pain included constant head pain, pain on both sides of the head and pain worsened with physical activity. He also experienced other associated symptoms including nausea, vomiting, sensitivity to light, sensitivity to sound and changes in vision. Duration of typical head pain was in excess of two days. He experienced prostrating attacks of headache pain more frequently than once per month and had very frequent prostrating and prolonged attacks of migraine headache pain.

The June 2013 Report of VA examination reflects diagnosis of migraine headaches. The Veteran received Botox injections for his headaches but relief lasted only two to three days. Symptoms of headache pain included pain localized to one side of the head and pain worsened with physical activity. He also experienced other associated symptoms including sensitivity to light, sensitivity to sound, changes in vision and sensory changes. Duration of typical head pain was continuous. He experienced prostrating attacks of headache pain more frequently than once per month and had very frequent prostrating and prolonged attacks of migraine headache pain. He also experienced prostrating attacks of non-migraine headache pain more frequently than once per month.

The evidence demonstrates that the Veteran's chronic migraine headache disability is productive of very frequent completely prostrating and prolonged attacks of headache pain and finds that the service-connected disability picture is adequately contemplated by the 50 percent rating. The 50 percent rating is the maximum schedular rating for migraine headaches and a rating in excess of 50 percent is not warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hallux Valgus

A maximum 10 percent rating is assigned for severe, unilateral hallux valgus if equivalent to amputation of great toe or for unilateral hallux valgus operated with resection of metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).

The June 2013 Report of VA examination documents a diagnosis of hallux valgus. The Veteran reported that his symptoms onset in approximately 1982 or 1983 and gradually worsened since that time. The examiner indicated that the Veteran experienced mild or moderate symptoms of hallux valgus of both feet. The Veteran had not undergone surgical intervention for his hallux valgus. Morton's neuroma, metatarsalgia, hammer toe, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot or any other foot injury were not demonstrated. There was no functional impairment of the feet such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. The Veteran indicated that his hallux valgus impacted his ability to work in that he was limited in prolonged standing and bending.

In a September 2015 Foot Conditions Disability Benefits Questionnaire (DBQ), the Veteran's treating podiatrist indicated that the Veteran had severe symptoms of hallux valgus (with function equivalent to amputation of great toe) affecting both feet. The Veteran had not had surgical intervention for his hallux valgus. The podiatrist also indicated that the Veteran had severe symptoms of hallux rigidus. The examiner indicated that his feet disabilities impacted his ability to work in that the Veteran had limitations in walking and standing.

The evidence demonstrates that the Veteran experiences chronic and persistent symptoms of hallux valgus of both feet and  finds that the service-connected disability picture more closely resembled the criteria for separate 10 percent ratings for the right foot hallux valgus and left foot hallux valgus, respectively, for the period of the appeal prior to September 11, 2015. The overall severity of the service-connected right foot hallux valgus and left foot hallux valgus is not shown to have significantly changed during the course of her appeal.

Separate 10 percent ratings, respectively, for the right foot hallux valgus and left foot hallux valgus is warranted for the period prior to September 11, 2015. The 10 percent ratings are the maximum schedular rating for unilateral hallux valgus and ratings in excess of 10 percent are not warranted for the period of this appeal. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars

Under the applicable criteria for evaluating scars, compensable (10 percent) ratings are assigned for scars of the head, face or neck or other disfigurement of the head, face or neck with one characteristic of disfigurement. Compensable (10 percent) ratings are also assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area of at least 6 square (sq.) inches. (39 sq. cm.) but less than 12 sq. inches (77 sq. cm) (a deep scar is one associated with underlying soft tissue damage); 2) are superficial and cover an area of 144 sq. inches or greater (929 sq. cm) (a superficial scar is one not associated with underlying soft tissue damage); or 3) are unstable or painful (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar). See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804. 

Higher ratings may be assigned where the scar is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or three characteristics of disfigurement (of the head, face or neck), deep and covers an area of at least 12 sq. inches but less than 72 sq. inches or unstable or painful (three or four scars).  Alternatively, disabling effects not considered under ratings for scars are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118, DC 7805.

The December 2011 Report of VA fee-basis examination documents that the Veteran had a neck scar (status post thyroidectomy) that was linear and measured 12 cm by .1 cm. The scar was not painful and there was no skin breakdown. The scar was superficial and not disfiguring. The scar did not limit the Veteran's motion and there was no limitation of function due to the scar. The texture of the scar was normal and there was no evidence of hypopigmentation (or hyperpigmentation). The scar was not indurated or inflexible. There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin.

The examination also documented right ankle scar that was linear and measured 4 cm by .5 cm. The scar was superficial and not painful and there was no skin breakdown. The scar was not disfiguring; did not limit the Veteran's function; and, there was no limitation of function due to the scar.

The February 2012 Report of VA examination reflects that the Veteran had a linear right elbow scar that measured 4 cm; linear right ankle scar that measured 6 cm;  four linear status post hiatal hernia repair scars measuring 1 cm each and a superficial non-linear status post hiatal hernia repair scar that measured 24 cm by 2.5 cm. The scars were not painful, unstable, deep or cause limitation of function. The scars did not impact the Veteran's ability to work.

The June 2013 Report of VA examination reflects that the Veteran had 3 linear right ankle scars that measured 4.5 cm, 4.7 cm and 6.5 cm. The scars were not painful, unstable, deep or cause limitation of function. The scars did not impact the Veteran's ability to work.

The evidence demonstrates that the Veteran's status post hiatal hernia repair, right elbow, neck and right ankle scars are all superficial and did not result in limitation of function of the affected part. Furthermore, the scars were not painful or unstable, deep, produce disfigurement or cover an area exceeding 144 sq. inches. The symptoms are adequately contemplated by the assigned 10 percent rating (status post hiatal hernia repair scar) and non-compensable ratings. 

Thus, the Board finds that a rating in excess of 10 percent for status post hiatal hernia repair scar and compensable ratings for the right elbow, right ankle and neck scars are not warranted.

Eyes

The Veteran has not specifically alleged that his lattice degeneration of the left eye meets the criteria for higher ratings.

The Veteran's vision disability is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6011. Under DC 6011, a 10 percent rating is assigned for unilateral or bilateral centrally located localized scars, atrophy or irregularities of the retina with irregular, duplicated, enlarged or diminished image. 

The February 2012 report of VA examination documents a diagnosis of lattice degeneration. The Veteran reported that he was told he had a retinal hole in his left eye. 

On examination, the best corrected visual acuity in each eye was that of 20/50 (distance) and 20/40 (near). His pupils were round and reactive to light and no afferent pupillary defect was present. Anatomical loss, light perception only, extremely poor vision or blindness of either eye was not demonstrated. The Veteran did not have diplopia. Slit lamp and external eye examination were normal. Fundus examination of periphery showed lattice degeneration, inferiorly in the left eye. The Veteran did not have a visual field defect. There was no decrease in visual acuity or other visual impairment. The Veteran had not experienced any incapacitating episodes attributable to his eye disability. The Veteran's left eye lattice degeneration did not impact his ability to work. 

The evidence demonstrates that the Veteran's lattice degeneration of the left eye was not productive of visual field defect or decrease in visual acuity or other visual impairment. Further, he did not experience any incapacitating episodes attributable to his eye disability. The symptoms are adequately contemplated by the assigned 10 percent rating. Thus, the Board finds that a rating in excess of 10 percent for lattice degeneration of the left eye is not warranted.

Hearing Loss/Tinnitus

The Veteran has not specifically alleged that his bilateral hearing loss and tinnitus meet the criteria for higher ratings.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Ratings for hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

On February 2012 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:



1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
25
55
80
Left
30
20
35
70

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 72 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the February 2012 audiometric evaluation results in designation of Level IV hearing in the right ear and Level IV in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a 10 percent rating under 38 C.F.R. § 4.85, DC 6100.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The Veteran's assertions as to the severity of his bilateral hearing loss are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a rating in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the examination report documented above also consider the impact his hearing loss had on his ordinary conditions of life including his ability to work, namely that he had trouble hearing family members and coworkers, both of whom complained that he was not hearing well. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral. The Court held that pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required that VA assign separate 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit). The Federal Circuit reversed the Court's decision in Smith and affirmed VA's long-standing interpretation of Diagnostic Code 6260, which limited the rating of tinnitus to a single 10 percent evaluation. See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

The 10 percent rating is the maximum schedular rating the Veteran can receive for his service-connected tinnitus. Further, the Board finds no other applicable diagnostic code on which a higher rating for the service-connected tinnitus could be assigned.  See 38 C.F.R. § 4.87. The claim for an increased rating for the service-connected tinnitus must be denied in this case. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

Thyroid

The Veteran's thyroid gland disability has been rated by analogy pursuant to the criteria for evaluating nontoxic adenoma of the thyroid gland. A non compensable rating is assigned for nontoxic adenoma of the thyroid gland without disfigurement of the head or neck. A 20 percent rating is assigned for nontoxic adenoma of the thyroid gland with disfigurement of the head or neck.   38 C.F.R. § 4.119, Diagnostic Code 7902 (2016). 

The December 2011 Report of VA fee-basis examination documents the Veteran's report that his thyroid disability has resolved. He complained of fatigability, sleepiness, tremor, depression and poor memory as a result of his thyroid disability. He described no emotional instability, slowing of thought, difficulty breathing or difficulty swallowing. He reported that he had intolerance of hot weather, described as sweating. He was not receiving treatment for his thyroid disability and reported that he did not experience any overall functional impairment from his thyroid disability. 

On examination, there were no ocular signs of hyperthyroidism. The thyroid was palpable, soft, non-tender, not enlarged with no thyroid bruit. The autonomic nervous system was within normal limits with no hyperhidrosis, heat intolerance or orthostatic hypotension. The diagnosis was thyroid nodule status post thyroidectomy. The examiner noted that the thyroid condition did not result in any sequela.

The evidence demonstrates that the Veteran's thyroid nodule status post thyroidectomy did not result in any sequela. He was not receiving treatment for his thyroid disability and did not experience any overall functional impairment from his thyroid disability. The symptoms (or lack thereof) are adequately contemplated by the non-compensable rating. Thus, the Board finds that a compensable rating for thyroid nodule is not warranted.

Dysthymic Disorder

The rating for the Veteran's dysthymic disorder has been assigned pursuant to Diagnostic Code 9433. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The May 2011 report of VA fee-basis examination reflects the Veteran's complaint that he was depressed, was irritable, could not sleep and had poor concentration. His depressive symptoms consisted of significant weight gain, social isolation, irritability, frequent crying, intermittent suicidal thoughts, difficulty falling asleep, difficulty remaining asleep, occasional hypersomnolence, difficulty with short term memory and difficulty with concentration. He reported that he had missed multiple days of work due to his headaches and associated depression and now his job was in jeopardy. He performed his work well whenever he was available. He reported significantly diminished interest in activities and stated that he spent most of his time at home (when not at work). He had not been acutely suicidal, violet, homicidal, psychotic, manic, hypomanic, obsessive or compulsive. 

On mental status examination he was forthcoming, polite, cooperative and considered to be a truthful and reliable historian. Speech and thought processes were goal directed and his behavior was normal. No psychomotor abnormalities were noted. He was oriented in all spheres and no memory deficit could be elicited. His mood and affect were sad and anxious and his thought content focused upon his incessant migraines. He attributed the onset of his depression primarily to his continuing headaches. Fund of knowledge, abstracting ability, mathematical calculating ability and insight and judgment were all good.

The examiner found that the Veteran did not represent a danger to himself or anybody else. He had not been violent, suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive. The examiner determined that the Veteran was capable of full-time work but missed work on a regular basis due to his headaches, foot pain and depression; thus, his capacity to work was compromised to a small degree. The Veteran was able to comprehend and complete simple and complex commands. He had become increasingly socially isolated and had difficulty establishing and maintaining work and social relationships. He was able to perform all activities of daily living.

The February 2012 Report of VA examination documents that the Veteran's dysthymic disorder was productive of occupational and social impairment with reduced reliability and productivity. Symptoms of his dysthymic disorder included depressed mood, anxiety, chronic sleep impairment, flattened affect, and irritability.

The psychiatrist remarked that the Veteran continued to be depressed and that his depression had been exacerbated by the stress at work and his possible imminent job loss. The examiner opined that the Veteran remained capable to perform work when he is able to attend.

A May 2015 VA mental health treatment note reflects the Veteran's complaint that his migraine headaches were causing him difficulty with going outside. He reported that he experienced visual hallucinations as a result of his migraine headaches described as "black shadows." He denied any suicidal or homicidal ideation and auditory and visual hallucinations. He slept eight hours per night.

On mental status examination he was appropriately dressed and groomed. He was fully alert and exhibited no abnormal behaviors or movements. He was cooperative, made good eye contact and was very engaged during the interview process. Speech was of normal rate, volume and rhythm with normal latency of responses. Thought processes were linear and goal directed with no delusional content. His mood was "better but still depressed" and affect was dysthymic. He denied hallucinations and suicidal/homicidal ideations, intentions or plans. Insight and judgment were improving.  

The dysthymic disorder is adequately contemplated by the assigned 50 percent rating. As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9433 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 70 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9410, 9413. 

The evidence does not indicate that the Veteran's psychiatric disorder in and of itself caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships. The Veteran was capable of full-time work when he was able to attend but did miss work on a regular basis due to his headaches, foot pain and depression. His capacity to work was compromised to a small degree. He had become increasingly socially isolated and had difficulty establishing and maintaining work and social relationships but was able to perform all activities of daily living. He has never exhibited suicidal ideation or obsessional rituals which interfere with routine activities. His speech has never been illogical, obscure or irrelevant. Further, he has always been oriented and not demonstrated any impairment of impulse control. In addition, he had always presented neatly and appropriately dressed and groomed. In short, he does not have the constellation of symptoms indicative of a more severe disability. Thus, the Board finds that a 70 percent rating is not warranted at any time. 

GERD, Esophagitis and Peptic Stricture/Hemorrhoids 

The Veteran has not specifically alleged that his disorders of the digestive system meet the criteria for higher ratings. 

The rating for the Veteran's GERD, esophagitis and peptic stricture status post hiatal hernia repair with ventral hernia has been assigned pursuant to Diagnostic Code 7346. A 10 percent rating is assigned for hiatal hernia disability with two or more of the symptoms for the 30 percent evaluation of less severity. A 30 percent evaluation contemplates hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is assigned for hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. 
§ 4.114.

The rating for the Veteran's hemorrhoids has been assigned pursuant to Diagnostic Code 7336. A non-compensable rating is assigned for mild or moderate external or internal hemorrhoids. A 10 percent rating is assigned for large or thrombotic external or internal hemorrhoids, irreducible with excessive redundant tissue, evidencing frequent recurrences. A 20 percent rating is assigned for external or internal hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

The February 2012 report of VA esophageal conditions examination reflects the Veteran's complaint that his GERD, and esophageal stricture caused burning epigastric pain and choking. His treatment plan included taking continuous medication for his disability. Symptoms of his disability included infrequent episodes of epigastric distress, reflux, regurgitation and substernal arm or shoulder pain. The Veteran had an esophageal stricture, spasm of esophagus or an acquired diverticulum of the esophagus that was asymptomatic. The Veteran's esophageal disability did not impact his ability to work.

The February 2012 report of VA abdominal, inguinal and femoral hernias examination documents diagnosis of ventral hernia. His ventral hernia was massive and not well supported by truss or belt. The Veteran had not undergone any previous surgery for his hernia but his hernia appeared operable and remediable. His ventral hernia did not impact his ability to work. 

The February 2012 report of VA rectum and anus conditions examination documents diagnosis of internal or external hemorrhoids. Pain was the noted symptom of his hemorrhoids. On physical examination, small or moderate, reducible external hemorrhoids were demonstrated. His hemorrhoids did not impact his ability to work. 

The evidence demonstrates that the Veteran's GERD, esophagitis and peptic stricture status post hiatal hernia repair with ventral hernia is manifested by infrequent episodes of epigastric distress, reflux, regurgitation substernal arm or shoulder pain and asymptomatic stricture and is adequately contemplated by the assigned 10 percent rating. The Veteran has not demonstrated persistently recurrent epigastric distress with dysphagia and pyrosis and his symptoms were not productive of considerable impairment of health. Thus, a higher rating is not warranted. Though his ventral hernia was massive and not well supported by truss or belt, the Veteran had not undergone any previous surgery for his hernia which appeared operable and remediable. Therefore assignment of a higher rating under criteria contemplating postoperative ventral hernia is not warranted. 

Regarding the Veteran's external hemorrhoids, the evidence demonstrates that his hemorrhoids were small or moderate and reducible. As the Veteran's hemorrhoids were not shown to be irreducible, large or thrombotic, a compensable rating is not warranted.

Hypertension

A 10 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Higher ratings are also available based on even higher diastolic pressure readings.

The December 2011 report of VA fee-basis examination reflects that the Veteran's blood pressure readings were 140/82, 136/80 and 144/84. He was prescribed Verapamil to treat his hypertension but complained response to the medication had been poor. 

The February 2012 report of VA examination reflects that the Veteran's blood pressure readings were 150/98, 152/98 and 154/98. He was prescribed Amlodipine and Lisinopril to treat his hypertension. The examiner indicated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more. 

The evidence shows that the Veteran requires continuous medication for control of his hypertension. Thus, his hypertension is adequately contemplated by the assigned 10 percent rating. As a history of a diastolic blood pressure elevation to predominantly 100 or more is not demonstrated, a rating in excess of 10 percent is not warranted.

Right Elbow

The rating for the Veteran's right elbow disability has been assigned pursuant to Diagnostic Code 5015-5209. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates that the Veteran's right elbow disability is rated as other impairment of the elbow (DC 5209).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The February 2012 Report of VA examination documents diagnosis of right elbow olecranon spur status post excision of bony osteophyte. The Veteran reported experiencing flare-ups that impacted the function of his right elbow. He reported his flare-ups were intermittent and aggravated by pushing or pulling movement. 

The Veteran had full range of motion of the right elbow with no additional limitation in range of motion of the elbow on repetitive use testing. The Veteran had no functional loss and/or functional impairment of the right elbow. He experienced localized tenderness or pain on palpation of joints/soft tissue of the right elbow. Muscle strength testing was normal and the Veteran had no ankylosis of the elbow. The Veteran had no flail joint, joint fracture and/or impairment of supination or pronation. The examiner indicated the Veteran underwent total right elbow joint replacement in 1994 and experienced intermediate degrees or residual weakness, pain and/or limitation of motion. The examiner indicated that the Veteran's right elbow disability did not impact his ability to work.

The evidence shows that the Veteran has full range of motion of the right elbow with no additional limitation in range of motion with repetitive use. He had no right elbow ankylosis, flail joint, joint fracture and/or impairment of supination or pronation. Thus, a compensable rating for the Veteran's right elbow disability is not warranted under any diagnostic code contemplating elbow/forearm disabilities. 

The February 2012 report of VA examination found that the Veteran had no functional loss and/or functional impairment of the right elbow. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Though it was not specified whether the range of motion studies for the right elbow disability was done under both passive and active motion as required by Correia v. McDonald, 28 Vet. App. 158, 168 (2016), the February 2012, documenting pain in the right elbow, specifically determined there was no increased loss of function of the right elbow. Thus, there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances. The preponderance of the evidence is against assignment of a compensable rating and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Exercise Induced Muscle Cramps, Unknown Etiology

The rating for the Veteran's muscle cramps disability has been assigned pursuant to Diagnostic Code 5009-5002. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates that the Veteran's exercise induced muscle cramps disability is rated as rheumatoid arthritis (DC 5002).

The February 2012 Report of VA muscle injuries examination documents diagnosis of exercise induced muscle cramps. Remaining examination was unremarkable. His exercise induced muscle cramps did not impact his ability to work.

In this case, the evidence shows that examination for the Veteran's exercise induced muscle cramps is unremarkable. Therefore, the manifestations of his exercise induced muscle cramps are contemplated by the assigned non compensable rating and assignment of a compensable rating is not warranted. In order to warrant a compensable rating, one or two exacerbations a year in a well-established diagnosis must be demonstrated. Base on the above, the criteria for a compensable, 20 percent rating for exercise induced muscle cramps are not met.

Erectile Dysfunction

The rating for the Veteran's erectile dysfunction has been assigned pursuant to Diagnostic Code 7522. The rating criteria do not provide for assignment of a compensable rating for erectile dysfunction but does provide for consideration for entitlement to special monthly compensation due to erectile dysfunction. 38 C.F.R. § 4.115(b). The Veteran is in receipt of special monthly compensation for loss of use of a creative organ due to his erectile dysfunction. Accordingly, a compensable rating for erectile dysfunction is not warranted.

Right Ankle

The rating for the Veteran's degenerative arthritis of the right ankle has been assigned pursuant to Diagnostic Code 5010-5271. Diagnostic Code 5010 provides that degenerative arthritis is rated on the basis of limitation of the specific joint. Under diagnostic code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle. A 20 percent rating is assigned for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The February 2012 Report of VA examination documents diagnosis of degenerative arthritis of the right ankle status post excision of bone spur. 

The Veteran had full range of motion of the right ankle with no additional limitation in range of motion of the ankle on repetitive use testing. The Veteran had no functional loss and/or functional impairment of the right ankle.  He experienced localized tenderness or pain on palpation of joints/soft tissue of the right ankle. Muscle strength testing was normal, there was no joint instability and the Veteran had no ankylosis of the ankle. The Veteran had no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus) or talectomy (astragalectomy).  The examiner indicated the Veteran underwent total right ankle joint replacement in 1986 and experienced intermediate degrees or residual weakness, pain and/or limitation of motion. The examiner indicated that the Veteran's right ankle disability did not impact his ability to work.

The June 2013 Report of VA examination documents diagnosis of degenerative arthritis of the right ankle status post excision of bone spur. The Veteran reported flare-ups that impacted the function of the ankle, describing limitation in bending and prolonged standing. He reported that he had most recently undergone surgical intervention in April 2012

Range of motion findings for the right ankle were not recorded. However, the examiner indicated that the Veteran had no additional limitation in range of motion of the ankle on repetitive use testing. Functional loss and/or functional impairment was reported as less movement than normal and pain on movement. He experienced localized tenderness or pain on palpation of joints/soft tissue of the right ankle. Muscle strength testing showed active movement against some resistance in plantar flexion and dorsiflexion of the right ankle. There was no joint instability; however, the examiner indicated that the Veteran had ankylosis in good weight-bearing position in the right ankle. The Veteran had shin splints and Achilles tendonitis or Achilles tendon rupture but did not otherwise have stress fractures, malunion of calcaneus (os calcis) or talus (astragalus) or talectomy (astragalectomy).  

The examiner indicated the Veteran had not undergone total right ankle joint replacement. However, he had undergone triple arthrodesis of the right ankle, most recently in April 2012. The examiner indicated that the Veteran's right ankle disability did impact his ability to work in that he had limitation in prolonged standing. 

The evidence shows that the Veteran had full range of motion of the right ankle with no additional limitation in range of motion with repetitive use. He had no right ankle  ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus) or talectomy (astragalectomy) (February 2012). To the extent that he had ankylosis as documented in June 2013, his ankylosis was in good weight-bearing position in the right ankle. Though it was not specified whether the range of motion studies for the right ankle disability was done under both passive and active motion as required by Correia v. McDonald, 28 Vet. App. 158, 168 (2016), the February 2012, documenting pain in the right ankle, specifically determined there was no increased loss of function of the right ankle. Range of motion findings were not reported in the June 2013 examination report but the findings show that the demonstrated ankylosis did not warrant higher ratings. Thus, there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances. Thus, a rating in excess of 10 percent for the Veteran's degenerative arthritis of the right ankle is not warranted under any diagnostic code contemplating ankle disabilities. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Regardless of the present action in part granting some of the claims on appeal, the Veteran meets the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection is in effect for migraine headaches (rated as 50 percent disabling); dysthymic disorder associated with migraine headaches (rated as 50 percent disabling); right ankle degenerative arthritis (rated as 10 percent disabling); right hallux valgus with degenerative joint disease (rated as 10 percent disabling); left hallux valgus with degenerative joint disease (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); hypertension (rated as 10 percent disabling); GERD, esophagitis, peptic stricture and status post hiatal hernia repair with ventral hernia (rated as 10 percent disabling); lattice degeneration of the left eye (rated as 10 percent disabling); bilateral hearing loss (rated as 10 percent disabling); hiatal hernia repair scars (rated as 10 percent disabling); and, exercise induced muscle cramps, right elbow olecranon spur, hemorrhoids, right ankle scar, neck scar, thyroid nodule, right elbow scar and erectile dysfunction (all rated as non-compensable); the combined rating was 90 percent.

The Veteran's application for a TDIU rating indicated that he had a high school education. He had been employed at Middle Peninsula Regional Security Center as corrections officer from approximately August 2005 to April 2012. Numerous letters from the Veteran's supervisors and co-workers documented the impact the Veteran's service-connected disabilities had on his ability to perform his occupational tasks and the amount of time the Veteran missed from work due to his service-connected disabilities.

A March 2011 statement from the Veteran's treating VA neurologist reports that the Veteran suffers from intractable migraine headaches. The neurologist reports that the Veteran has been an excellent, compliant patient but all extensive efforts, including medications, second opinions, Botox injections, biofeedback, TENS units, pain clinic, have failed. The neurologist noted that the Veteran recently did not "weapons qualify" at his job (prison guard) due to his headaches and he had missed so many days from work that his job was in jeopardy. The neurologist concluded that the Veteran was an end-stage migraine headache patient and no further options were available for treatment. The neurologist opined that the Veteran was "disabled" due to his headaches. 

The June 2013 reports of VA feet, ankle and headaches examinations reflect that the Veteran's ankle, feet and headaches disabilities impact his ability to work and that the Veteran was last employed in April 2012.

An April 2017 Vocational Assessment Report reflect the vocational expert's conclusion that records in the claims file were consistent with an individual who was disabled and unable to secure and follow substantial gainful employment as a result of his service-connected conditions and the combination of his limitations. The vocational expert found that the functional impacts of the Veteran's symptoms were incongruent with competitive employment as the Veteran had historically taken five to ten days off work per month due to his service-connected disabilities. The expert explained that due to the Veteran's constant pain, tinnitus and daytime drowsiness, he would be unable to sustain the focus and attention required of competitive employment. Further, due to his inability to stand and walk, the Veteran would be precluded from performing work at even the sedentary physical demand level (the least physically demanding category). The vocational expert determined that the Veteran was unemployable as he was unable to productively compete in the labor market or meet the basic demands of work at any level. The vocational expert opined that the Veteran was more likely than not unable to obtain substantially gainful employment due to his service-connected disabilities.

On this record, the evidence shows that the Veteran's service-connected disabilities preclude him from realistically obtaining and maintaining any form of gainful employment, consistent with his work and education background. His constant pain, tinnitus and daytime drowsiness prevent him from sustaining the focus and attention required of competitive employment. His service-connected physical disabilities prevent him from performing work at even the sedentary physical demand level (the least physically demanding category). Considering that his physical disabilities preclude his engaging in any physical labor, in light of the fact that he is unable to sustain the focus and attention required of competitive employment, the Board finds that a grant of a TDIU rating is warranted from April 1, 2012.

Temporary Total Evaluation

The Veteran completed an appeal on the issue of entitlement to a temporary total evaluation for a service-connected disorder requiring convalescence in April 2012. As discussed above, the Board is granting entitlement to a TDIU from April 1, 2012, which includes the time period for which the Veteran is requesting a temporary total evaluation. Therefore, the Veteran's claim for a temporary total rating from April 2012 is moot and must be dismissed.
 
Higher Rate of SMC Based on Loss of Use of Creative Organ

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities. See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016). Entitlement to SMC benefits requires that the conditions described be due to service-connected disability. 

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate). SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits. 

SMC at the "k" rate is provided for loss or loss of use of certain body parts. 
38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. § 3.350 (a) (2016). 

The Veteran has been in receipt of SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114 (k) since December 23, 2011, the effective date of the grant of service connection for erectile dysfunction. SMC under 38 U.S.C.A. § 1114 (k) (West 2014) is payable for anatomical loss or loss of use of a creative organ. 38 C.F.R. § 3.350 (a) (2016). The amount of SMC for loss of use of a creative organ is a non-variable amount and is set by statute. 38 U.S.C.A. § 1114 (k) (West 2014). 

As the rate for SMC for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative to the amount of SMC for loss of use of a creative organ. Accordingly, the appeal as to the increase of SMC assigned must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).
 
ORDER

The application to reopen a claim for service connection for bilateral pes planus is granted.

The application to reopen a claim for service connection for a left ankle disability is granted.

Service connection for bilateral pes planus is denied.

Service connection for a left ankle degenerative arthritis is granted.

Service connection for right and left foot equinus deformities is granted.

Service connection for bilateral plantar fasciitis is granted.

Service connection for rheumatoid arthritis is denied.

A rating in excess of 50 percent for migraine headaches is denied. 

Prior to September 11, 2015, a separate 10 percent rating for right foot hallux valgus is granted.

Prior to September 11, 2015, a separate 10 percent rating for left foot hallux valgus is granted.

Ratings in excess of 10 percent for right and left foot hallux valgus are denied.

A rating in excess of 10 percent for status post hiatal hernia repair scar is denied. 

A compensable rating for right elbow scar is denied.

A compensable rating for neck scar is denied.

A compensable rating for right ankle scar is denied.

A rating in excess of 10 percent for lattice degeneration of the left eye is denied.

A rating in excess of 10 percent for bilateral hearing loss disability is denied.   

A rating in excess of 10 percent for tinnitus is denied by operation of law.

A compensable rating for thyroid nodule is denied.

A rating in excess of 50 percent for dysthymic disorder is denied.

A rating in excess of 10 percent rating for GERD, esophagitis and peptic stricture status post hiatal hernia repair with ventral hernia is denied.

A compensable rating for hemorrhoids is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for the right elbow olecranon spur status post excision of bony osteophyte is denied.

A compensable rating for exercise induced muscle cramps is denied.

A compensable rating for erectile dysfunction is denied.

A rating in excess of 10 percent for degenerative arthritis of the right ankle is denied.

A TDIU rating is granted.  

Entitlement to a temporary total evaluation for a service-connected disorder requiring convalescence in April 2012 is dismissed.

Entitlement to a higher rate of SMC based on loss of use of a creative organ is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


